       Case 20-70455-grs                   Doc 14           Filed 12/28/20 Entered 12/28/20 09:58:34                             Desc Main
                                                            Document      Page 1 of 1


                                                                United States Bankruptcy Court
                                                                   Eastern District of Kentucky
                           Ryan Mullins
                 In re     Micah Mullins                                                                     Case No.    20-70455
                                                                                 Debtor(s)                   Chapter     13




                               ORDER TO CONVERT CASE FROM CHAPTER 7 TO CHAPTER 13

                The Debtor(s) filed a motion, in accordance with 11 U.S.C. § 706(a), seeking to convert this case under Chapter 7 to
                a case under Chapter 13 of the Bankruptcy Code. The court has considered the record, and finds that the case has not
                been previously converted under 11 U.S.C. § 1112, § 1208 or § 1307.



                It is hereby ordered that the Debtors Motion to Convert Case from Chapter 7 to Chapter 13 is SUSTAINED.




                Pursuant to Local Rule 9022-1(c),
                Daryle Ronning, shall cause a copy
                of this order to be served on each of the
                parties designated to receive this order
                pursuant to Local Rule 9022-1(a) and
                shall file with the court a certificate
                of service of the order upon such
                parties within ten (10) days hereof.




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                           Signed By:
                                                                           Gregory R. Schaaf
                                                                           Bankruptcy Judge
                                                                           Dated: Monday, December 28, 2020
                                                                           (grs)
